EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Christensen on September 10, 2021. The application has been amended as follows: 

(Canceled)
(Currently Amended) A system configured for navigation and treatment within a vertebral body, the system comprising:
an introducer, the introducer comprising a proximal handle and an elongate tube comprising a channel extending from the proximal handle to a distal end of the introducer;
a straight stylet configured to be received in the channel of the introducer,
wherein the straight stylet comprises a sharp-tipped distal end that, when installed fully within the introducer, extends slightly beyond the distal end of the introducer,
a steerable radiofrequency energy delivery probe configured to be inserted through the channel of the introducer after removal of the straight stylet, wherein the steerable radiofrequency energy delivery probe comprises:
a proximal handle;
an elongate tubular member, the elongate tubular member comprising an articulating distal end portion that is configured to bend toward a target treatment location upon rotation of an actuation member of the proximal handle by an operator,
two or more electrodes; and
a temperature sensor.
(Previously Presented) The system of Claim 2:

wherein the steerable radiofrequency energy delivery probe comprises a sharp distal tip, 
wherein the steerable radiofrequency energy delivery probe is configured to deliver radiofrequency energy sufficient to ablate a nerve within the vertebral body; and
wherein the introducer comprises an opening at the distal end of the introducer.
(Previously Presented) The system of Claim 3, wherein the opening is a radial opening.
(Previously Presented) The system of Claim 3, wherein the opening is an axial opening.
(Previously Presented) The system of Claim 2, wherein the actuation member comprises a thumb wheel.
(Previously Presented) The system of Claim 2, wherein the actuation member comprises a knob.
(Previously Presented) The system of Claim 2, wherein the steerable radiofrequency energy delivery probe is configured to deliver radiofrequency energy sufficient to treat a tumor within the vertebral body.
(Currently Amended)  The system of Claim 2, wherein the steerable radiofrequency energy delivery probe is configured to deliver radiofrequency energy sufficient to ablate a nerve within the vertebral body
(Currently Amended) A system configured for navigation and treatment within a vertebral body, the system comprising:
an introducer comprising a proximal end, a distal end, and a central channel;
wherein the central channel is disposed along a central axis of the introducer and extends from the proximal end toward the distal end; 
wherein the introducer comprises a distal opening at or near the distal end of the introducer, the distal opening being in communication with the central channel; 
a straight stylet comprising a straight proximal body and a sharpened distal end;
the straight stylet configured to protrude from the distal opening of the introducer when installed in the introducer; and
the straight stylet comprising a striking surface for advancing the introducer and straight stylet through a cortical bone region of the vertebral body; and
a radiofrequency energy delivery probe; 
the radiofrequency energy delivery probe sized to be received in said central channel and delivered from the proximal end of the introducer toward said distal opening of the introducer; 
the radiofrequency energy delivery probe comprising a straight proximal end portion and a curveable distal end portion;
the curveable distal end portion being articulatable so as to be delivered in a straight configuration through the introducer and deployed in an articulated configuration outward from the distal opening of the introducer at an angle with respect to the central axis of the introducer, 
wherein the radiofrequency energy delivery probe comprises a sharpened distal tip; and
wherein the radiofrequency energy delivery probe comprises one or more electrodes configured to deliver a therapeutic dose of radiofrequency energy to a treatment location within the vertebral body. 
(Previously Presented) The system of Claim 10:
wherein the curveable distal end portion comprises slots configured to facilitate bending of the curveable distal end portion; and
wherein the therapeutic dose of radiofrequency energy is configured to ablate a basivertebral nerve associated with the vertebral body. 
(Previously Presented) The system of Claim 10, wherein the therapeutic dose of radiofrequency energy is configured to treat a tumor within the vertebral body.
(Currently Amended)  The system of claim 10, wherein the therapeutic dose of radiofrequency energy is configured to ablate a basivertebral nerve associated with the vertebral body.



(Previously Presented) The system of claim 10, wherein the radiofrequency energy delivery probe comprises a handle having a striking surface for advancing the radiofrequency energy delivery probe through the cancellous bone region of the vertebral body.
(Canceled) 
(Previously Presented) The system of claim 10, wherein the one or more electrodes comprises a pair of tubular electrodes.
(Previously Presented) The system of claim 10, wherein the distal opening of the introducer is a radial opening.
(Previously Presented) The system of claim 10, wherein the distal opening of the introducer is an axial opening.
(Currently Amended)  A method of treating tissue within a vertebral body, the method comprising:
inserting a straight stylet within a channel of an introducer, the introducer comprising a proximal handle and an elongate tube comprising the channel, the channel extending from the proximal handle to a distal end of the introducer,
wherein the straight stylet comprises a sharp distal tip that, when installed fully within the introducer, extends slightly beyond the distal end of the introducer;
advancing the introducer and straight stylet through cortical bone and into cancellous bone of the vertebral body;
removing the straight stylet from the introducer;
inserting a steerable radiofrequency energy delivery probe through the channel of the introducer and into the cancellous bone of the vertebral body after removal of the straight stylet, 
wherein the steerable radiofrequency energy delivery probe comprises:
a proximal handle; 
an elongate tubular member, the elongate tubular member comprising an articulating distal end portion that is configured to bend toward a target treatment 
one or more electrodes; and 
a temperature sensor; and
causing the one or more electrodes to deliver radiofrequency energy sufficient to treat the tissue within the vertebral body.
(Previously Presented) The method of claim 19:
wherein the distal end portion of the elongate tubular member comprises slots configure to facilitate lateral bending of the distal end portion,
wherein the steerable radiofrequency energy delivery probe comprises a sharp distal tip, 
wherein the radiofrequency energy is sufficient to ablate a nerve within the vertebral body; and
wherein the introducer comprises an opening at the distal end of the introducer.
(Previously Presented) The method of claim 19, wherein the tissue comprises a tumor within the vertebral body.
(New)  The method of claim 19, wherein the radiofrequency energy is sufficient to ablate a nerve within the vertebral body.


The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary reference, Middleton (US 2002/0183758) discloses an apparatus and method involving an articulable member 120 and an introducer 14 but fails to disclose at least a stylet, a radiofrequency energy delivery probe, and an introducer as claimed in combination with sharpened tip(s) and/or temperature probe as claimed. There would no obvious reason to modify the Middleton method and/or apparatus to satisfy these and/or each of Applicants' claimed limitations, as such modifications would likely render the Middleton apparatus/method incapable of continuing to operate/behave in the particular manner set 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775